DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims does not fall within at least one of the four categories of patent eligible subject matter because the claims appear to be directed to either a set of written instructions and/or algorithms and/or equations and/or computer software. Though the claims purport to be directed to a device, no physical structure is recited in the claims.
Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-13 are directed to written instructions and/or computer software.
Claim 14 is directed to a method.
Claim 15 is directed to an apparatus.

Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
a system identification unit configured to identify a model representing time evolution of a structure using a non-Gaussian random process, based on a distribution of response of the structure;
an input modeling unit configured to generate a probability model representing a distribution of an input, based on data indicating fluctuation of the input to the structure;
an input generation unit configured to generate an input signal for the structure based on the probability model; and
a response calculation unit configured to derive random response of vibration occurring in the structure in response to the input signal, based on the model and the input signal.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper.
Each of dependent claims 2-13 also recite the abstract ideas of claim 1, and/or additional abstract ideas of mathematical concepts.
Claims 1-13 therefore recite abstract ideas.
Claim 14 recites:
identifying a model representing time evolution of a structure using a non-Gaussian random process, based on response of the structure;
generating a probability model representing a distribution of an input, based on data indicating fluctuation of the input to the structure;
generating an input signal for the structure based on the probability model; and
deriving random response of vibration occurring in the structure in response to the input signal, based on the model and the input signal.

Claim 14 therefore recites abstract ideas.
Claim 15 recites:
identifying a model representing time evolution of a structure using a non-Gaussian random process, based on response of the structure;
generating a probability model representing a distribution of an input, based on data indicating fluctuation of the input to the structure;
generating an input signal for the structure based on the probability model; and
deriving random response of vibration occurring in the structure in response to the input signal, based on the model and the input signal.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen or paper.
Claim 15 therefore recites abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites no additional elements.
Therefore, there are additional elements to integrate the judicial exceptions into a practical application, and claim 1 is directed to the abstract ideas.
None of claims 2-13 recite any additional elements.
Claims 1-13 are therefore directed to the abstract ideas.
Claim 14 recites no additional elements.

Claim 15 recites the additional elements of:
a computer readable medium that causes a computer to do computer things.
The computer-readable medium and computer are recited at a high level of generality, i.e., as generic devices for performing generic computer functions. These generic components are used as nothing more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract ideas.
Claim 15 is therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as discussed with respect to Step 2A Prong Two, claim 1 fails to recite any additional elements, and there are no additional elements to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B. For this reason, there is no inventive concept in claims 1-13, and claims 1-13 are therefore ineligible.
Regarding claim 14, as discussed with respect to Step 2A Prong Two, claim 14 fails to recite any additional elements, and there are no additional elements to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B. For this reason, there is no inventive concept in claim 14, and claim 14
Regarding claim 15, as discussed with respect to Step 2A Prong Two, the computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
For this reason, there is no inventive concept in claim 15, and claim 15 is therefore ineligible.

Applicant should note that while the claims are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Surana et al., US 2018/0275044 A1, is the US equivalent of WO 2017/053262 A1, cited in a search report of a related application. Therefore, Surana presumably discloses everything disclosed in WO 2017/053262 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
08 May 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853